Name: Commission Regulation (EEC) No 1278/90 of 11 May 1990 laying down the level of the accession compensatory amounts for milk and milk products applicable for the 1990/91 milk year in trade with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 5 . 90 Official Journal of the European Communities No L 126/ 13 COMMISSION REGULATION (EEC) No 1278/90 of 11 May 1990 laying down the level of the accession compensatory amounts for milk and milk products applicable for the 1990/91 milk year in trade with Spain HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts applicable during the 1990/91 milk year in trade between the Community as constituted at 31 December 1985 and Spain, and in trade between Spain and third countries for the milk and milk products listed in the Annex hereto shall be as shown in the Annex. However, no accession compensatory amount shall be granted on the export from Spain of milk products falling within CN codes 0401 , 0402, 0403 and 0404 containing goat's or sheep's milk or cream. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1378/86 (2) fixed the level of the accession compensatory amounts for milk and milk products applicable as from 7 May 1986 in trade with Spain ; Whereas, pursuant to Article 98 ( 1 ) of the Act of Accession of Spain and Portugal, the difference between the prices applicable in Spain on 1 March 1986 and the corresponding prices calculated according to the rules provided for in the common organization of the market on the basis of the guaranteed price for milk applicable in Spain throughout the representative period is to be progressively reduced so that it is equal to half the initial difference on the fourth move towards alignment and totally eliminated on the seventh such move ; whereas the accession compensatory amounts applicable from the start of the 1990/91 milk year should be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 14 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 23 . (2) OJ No L 120, 8 . 5. 1986, p. 37. No L 126/ 14 Official Journal of the European Communities 16. 5. 90 ANNEX Accession compensatory amounts applicable in trade with Spain (Amounts to be charged on imports and granted on exports by Spain unless otherwise indicated) CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) ex 0401 Milk and cream, fresh, not concentrated nor containing added sugar or other sweetening matter, excluding goat's or sheep's milk and cream :  with a fat content, by weight, not exceeding 0,6 % 1,51  with a fat content, by weight, exceeding 0,6 % but not exceeding 6 % 0  with a fat content, by weight, exceeding 6 % (') ex 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter, excluding goat's or sheep's milk and cream : 0402 10  in powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % :   not containing added sugar or other sweetening matter, for human consumption (2) 38,11   other (containing sugar or other sweetening matter) 0,3812 per kg (4)  in powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % : 0402 21   not: containing added sugar or other sweetening matter :    with a fat content, by weight, not exceeding 27 % 31,44    with a fat content, by weight, exceeding 27 % but not exceeding 45 % 28,48    with a fat content, by weight, exceeding 45% 21,36 0402 29   other :    with a fat content, by weight, not exceeding 27 % : 0402 29 11     special milk for infants, in hermetically sealed containers of a net content not exceeding 500 g, with a fat content, by weight, exceeding 10 % 0,3144 per kg (4) \     other 0,3144 per kg (4)    with a fat content* by weight, exceeding 27 % but not exceeding 45 % 0,2848 per kg (4)    with a fat content, by weight, exceeding 45 % 0,2136 per kg (*) \  other (not in powder, granules or other solid forms) : 0402 91   not containing added sugar or other sweetening matter : I    with a fat content, by weight, not exceeding 8 % 11,12    with a fat content, by weight, exceeding 8 % but not exceeding 10% 11,12    with a fat content, by weight, exceeding 10% (3) 0402 99   other : _ _ _ with a fat content, by weight, not exceeding 9,5 % 8,47 0    with a fat content, by weight, exceeding 9,5 % (&lt;) 16. 5 . 90 Official Journal of the European Communities No L 126/ 15 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa, excluding products manufactured exclusively from goat's and sheep's milk and cream : 0403 10  Yoghurt :   not flavoured nor containing added fruit or cocoa :    not containing added sugar or other sweetening matter, of a fat content, by weight : _ _ _ _ not exceeding 0,6 % exceeding 0,6 % 1,51 (')    other (6) 0403 90  other :  - not flavoured nor containing added fruit or cocoa :    not containing added sugar or other sweetening matter, with a fat content, by weight :     not exceeding 0,6 % 1,51     exceeding 0,6 % (')    other (6) ex 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included excluding products manufactured exclusively from goat's and sheep's milk and cream : 0404 10  whey, whether or not concentrated or containing added sugar or other sweetening matter 0404 90  other (") :   not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 % and of a fat content, by weight : 0404 90 1 1     not exceeding 1,5 % 38,1 1 0404 90 13     exceeding 1,5%, but not exceeding 27% 31,44 0404 90 19     exceeding 27%    exceeding 42 % , and of a fat content, by weight : 28,48 0404 90 31     not exceeding 1,5 % 38,12 0404 90 33     exceeding 1,5 % but not exceeding 27 % 31,44 0404 90 39     exceeding 27 %   other, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42%, and of a fat content, by weight : 28,48 0404 90 51     not exceeding 1,5 % 0,3812 per kg (4) 0404 90 53     exceeding 1,5 % but not exceeding 27% 0,3144 per kg (4) 0404 90 59     exceeding 27 % 0,2848 per kg (4)    exceeding 42 %, and of a fat content, by weight : __ 0404 90 91     not exceeding 1,5 % 0,3812 per kg (4) 0404 90 93 _ _ _ _ exceeding 1,5% but not exceeding 27% 0,3144 per kg (4) 0404 90 99     exceeding 27 % 0,2848 per kg (4) No L 126/16 Official Journal of the European Communities 16. 5 . 90 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 0405 Butter and other fats and oils derived from milk : 0405 00 10  of a fat content, by weight, not exceeding 85 % :   of a fat content, by weight, of less than 80 % 0,1 887 0(' °)   of a fat content, by weight :    of at least 80 %, but less than 82% 15,10 ('")    of at least 82 %, but less than 84 % 15,47 ( l0)    of at least 84 % 0,1887 0 (1#) 0405 00 90  other 0,1 887 0 (10) 0406 Cheese and curd : ex 0406 10  fresh cheese (including whey cheese), not fermented, and curd (excluding cheese manufactured exclusively from sheep's or goat's milk): 20,96 0406 20  grated or powdered cheese, of all kinds : : 0406 20 10   Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 10,65 0406 20 90   other 25,95 0406 30  processed cheese, not grated or powdered : 0406 30 10   in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schab ­ ziger) ; put up for retail sale, of a fat content by weight in the dry matter, not exceeding 56% 23,25 0406 30 31   other 35,26 0406 30 39 0406 30 90 ex 0406 40 00  blue-veined cheese (excluding cheese manufactured exclu ­ sively from sheep's or goat's milk) 12,86 ex 0406 90  other cheese : ex 0406 90 1 1   for processing   other : 35,26 ex 0406 90 13    Emmentaler 23,25 ex 0406 90 1 5    Gruyere, Sbrinz 23,25 ex 0406 90 17    Bergkase, Appenzell , Vacherin fribourgeois, Vacherin Mont d'Or and Tete de Moine 23,25 ex 0406 90 19    Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 10,65 ex 0406 90 21    Cheddar 35,26 ex 0406 90 23    Edam 24,86 ex 0406 90 25 Tilsit 24,86 ex 0406 90 27    Butterkase 24,86 ex 0406 90 29 _ _ _ Kashkaval    Feta : 24,86 ex 0406 90 31     of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles s  ex 0406 90 33     other 24,86 16 . 5 . 90 Official Journal of the European Communities No L 126/ 17 CN code Description of goods Compensatory amount in ECU/ 1 0ft kg net weight (except where otherwise indicated) ex 0406 90 35    Kefalotyri 24,86 ex 0406 90 37    Finlandia 24,86 ex 0406 90 39    Jarlsberg    other : 24,86 0406 90 50     cheese of sheep's milk or buffalo milk in con ­ tainers, containing brine, or in sheep or goatskin bottles     other :      of a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter :       not exceeding 47 % :  0406 90 61        Grana Padano, Parmigiano Reggiano  0406 90 63        Fiore Sardo, Pecorino  ex 0406 90 69        other ______ exceeding 47 % but not exceeding 72%       exceeding 72 % : 25,95 24,86 ex 0406 90 91        fresh cheese, fermented 19,96 ex 0406 90 93        other      other : 19,96 ex 0406 90 97       fresh cheese, fermented 20,63 ex 0406 90 99 1702 1702 10       other Other sugars, including chemically pure lactose , maltose, glucose and fructose, in solid form ; sugar syrups not con ­ taining added flavouring or colouring matter ^ artificial honey, whether or not mixed with natural honey ; caramel :  lactose and lactose syrup (') : 20,63 1702 10 90   other 6,73 2106 Food preparations not elsewhere specified or included : 2106 90  other :   flavoured or coloured sugar syrups :    other : 2106 90 51 _ _ _ _ lactose syrup 6,73 2309 Preparations of a kind used in animal feeding : 2309 10  dog or cat food, put up for retail sale :   containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within codes 1720 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    containing starch, glucose, glucose syrup, maltodex ­ trine or maltodextrine syrup :     containing no starch or containing 1 0 % or less by weight of starch : No L 126/ 18 Official Journal of the European Communities 16. 5 . 90 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 2309 10 15      containing not less than 50 % but less than 75 % by weight of milk products \ 2309 10 19      containing not less than 75 % by weight of milk products     containing more than 10 % but not more than 30 % by weight of starch :  2309 10 39      containing not less than 50 % by weight of milk products     containing more than 30 % by weight of starch : -o 2309 10 59      containing not less than 50 % by weight of milk products -(8) 2309 10 70    containing no starch, glucose, glucose syrup, malto ­ dextrine or maltodextrine syrup but containing milk products 2309 90  other : other :    containing starch, glucose, glucose syrup, maltodex ­ trine or maltodextrine syrup falling within codes 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     containing starch, glucose, glucose syrup, malto ­ dextrine or maltodextrine syrup : _____ containing no starch or containing 10 % or less by weight of starch : 2309 90 35       containing not less than 50 % but less than 75 % by -weight of milk products 2309 90 39       containing not less than 75 % by weight of milk products      containing more than 1 0 % but not more than 30 % by weight of starch :  2309 90 49       containing not less than 50 % by weight of milk products _____ containing more than 30 % by weight of starch : -0 2309 90 59       containing not less than 50 % by weight of milk products -0 2309 90 70     containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but con ­ taining milk products  16. 5. 90 Official Journal of the European Communities No L 126/19 (') The compensatoy amount per 100 kilograms net of these products shall be equal to the sum of the following com ­ ponents :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kilograms net of the product multiplied by ECU 0,0428 ,  an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kilograms net of the product multiplied by ECU 0,015082. (2) 'Products intended for human consumption' are products other than those denatured in accordance with the provisions of Commission Regulation (EEC) No 1725/79 (OJ No L 199, 7. 8 . 1979, p. 1 ) or Commission Regulation (EEC) No 3714/84 (OJ No L 341 , 29. 12. 1984, p. 65) or those imported into Spain under the arrangements laid down in Commis ­ sion Regulation (EEC) No 1624/76 (OJ No L 186, 6 . 7. 1976, p. 9). (') The compensatory amount per 100 kilograms net of these products shall be equal to the sum of the following com ­ ponents :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kilograms of the product multiplied by ECU 0,0428 ,  an amount corresponding to the quantity in kilograms of the non-fat solids contained in 100 kilograms net of the product multiplied by ECU 0,165903 . (4) The compensatory amount per 100 kilograms net of these products shall be equal to the sum of :  the amount per kilograms indicated multiplied by the weight of milk and cream contained in 100 kilograms of finished product,  an additional amount for each percentage point of sucrose content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. O The compensatory amount per 100 kilograms net of these products shall be equal to the sum of :  the amount indicated,  an additional amount for each percentage point of sucrose content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. (6) The compensatory amount per 100 kilograms net of these products shall be equal to the sum of the following com ­ ponents :  an amount corresponding to the quantity of milk fat expressed as a percentage, contained in 100 kilograms net of the product, multiplied by ECU 0,0428, and  an amount corresponding to the quantity in kilograms of the non-fat milk solids contained in 100 kilograms net of the product multiplied by ECU 0,165903,  an additional amount for each percentage point of sucrose content of 100 kilograms net of the product, equal to the compensatory amount applicable to 1 kilogram of white sugar. (*) The compensatory amount for 100 kilograms net of these products shall be equal to the amount indicated multiplied by the weight of the fat contained in 100 kilograms of finished product. (  ) The compensatory amount for 100 kilograms net weight of these products shall be equal :  in the case of products falling within CN codes 2309 10 39 and 2309 90 49 , to the accession compensatory amount for 100 kilograms of maize multiplied by the coefficient 0,16,  in the case of products falling within CN codes 2309 10 59 and 2309 90 59 , to the accession compensatory amount for 100 kilograms of maize multiplied by the coefficient 0,50 . These amounts are to be granted on exports to Spain by the exporting Member State or charged on imports from Spain by the importing Member State. (') In accordance with Council Regulation (EEC) No 504/86 (OJ No L 54, 1 . 3 . 1986, p. 54), the accession compensatory amount for products falling within CN code 1702 10 10 shall be the same as for those falling within CN code 1702 10 90. ( 10) Where the products falling within this code are subject to the measures laid down in Commission Regulations (EEC) No 3143/85 (OJ No L 298 , 12. 11 . 1985, p. 9), (EEC) No 570/88 (OJ No L 55, 1.3. 1988, p. 31 ) or (EEC) No 429/90 (OJ No L 45, 21 . 2. 1990, p. 8), no accession compensatory amount is to apply. (") The accession compensatory amount for products comprising various milk products is equal to the sum of the compen ­ satory amounts applicable to each of the constituents taking account of the quantities incorporated . NB : In the case of goats and sheep s milk and cream and the products manufactured exclusively from these products :  the analysis check shall be carried out by immunochemical and/or electrophoretic methods, supplemented as necessary by HPLC analyses,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the milk or cream in question consists solely of the product obtained exclusively from sheep or goats or, as appropriate, that the product in question was manufactured exclusively from sheep's or goat's milk.